Dismissed and Memorandum Opinion filed August 27, 2019.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00471-CV

                      DEBORAH CHITESTER, Appellant
                                        V.
    REALM PROPERTIES AND AUGUSTINA OKORONKWO, SANNI
                    IBRAHIM, Appellees

                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-15913

                         MEMORANDUM OPINION

      This is an attempted appeal from a judgment signed March 4, 2019.
Appellant filed a timely motion to reinstate on April 3, 2019. When appellant has
filed a timely post-judgment motion, the notice of appeal must be filed within 90
days after the date the judgment is signed. See Tex. R. App. P. 26.1(a). Appellant’s
notice of appeal was due June 3, 2019 and appellant filed her notice of appeal on
June 7, 2019, a date within 15 days of the due date for the notice of appeal. See
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. On August 6, 2019, we ordered
appellant to file a proper motion to extend time to file the notice of appeal on or
before August 16, 2018. See Tex. R. App. P. 26.3; 10.5(b). Appellant did not file
a motion. Accordingly, we dismiss the appeal. See Tex. R. App. P. 42.3.

                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer




                                         2